UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6810



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROHAN ST. JOSEPH KEATING,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-66, CA-00-857-2)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rohan St. Joseph Keating, Appellant Pro Se. Carol M. Marx, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rohan St. Joseph Keating seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.     See United States v. Keating,

Nos. CR-93-66; CA-00-857-2 (E.D. Va. Apr. 25, 2001).   In addition,

we note that Keating’s Fed. R. Crim. P. 33 motion for a new trial

did not toll the statute of limitations.      See United States v.

Prescott, 221 F.3d 686 (4th Cir. 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2